I concur except as regards some aspects of the judgment directed. The amount of the mortgage to be given by Carroll is so stated that it will include past due interest and charges in the principle sum. No doubt these would be proper items to include in the amount to be paid upon the redemption of the mortgage, but they cannot properly form a part of its principal. Under the decree directed this is probably not of much practical consequence. But I am also unable to agree with that part of the judgment which gives affirmative relief, particularly with reference to an immediate redemption of the plaintiff's mortgage interest. The complaint seeks only a declaration of rights and the judgment could, and, I think, should have been confined to relief of that nature.